Title: To James Madison from John Brown, 23 November 1788
From: Brown, John
To: Madison, James


Dear Sir
Danville Novr. 23d. 1788
I was this day duely favord with yours of the 24th. of Septr. & the 12th. of October for which accept my thanks.
The Convention elected pursuant to the recommendati[o]n of the late Convention met at this place the 1st. Instant & came to a determination that it was most advisable for this District to renew there application to the State of Virga. for an Independent Government—agreeable to the mode pointed out by the new Constitution. This Country was too much distracted by faction & divided in political opinions to admit of the adoption of any other measure had it even been thought necessary. The address has been forwarded to the present Assembly & we expect that an Act will pass authorising us to apply to the New Congress for admission into the Union as a federal member. I need not observe that this measure puts an end to the subject which employed our confidential conversation. I always entertained doubts respecting the expediency of it but when on my return I found the District in a State of Political distraction I was fully convinced that at present it was not only improper but impracticable. I am under some apprehensions that an Exchange for Louisiana will take place in favor of G Britain. If so will we not be reduced to the necessity of becoming British subjects? Be so good as to let me know your Sentiments upon this head. The people of the Western Country are no longer under any alarm on account of the proposed Treaty with Spain. Their fear is that Congress will not take effective measures to put them in possession of that Right Speedily.
I thank you for your promise to favor me with your remarks on a plan of Government for this District. I shall daily expect their arrival & have no doubt but that they will be productive of unanimity upon that Subject.
This I expect will be handed to you by Majr. Croghan an Inhabitant of Kentucky & a friend of mine, his business at N York is principally to satisfy himself with respect to an Entery [on] the Books of the Treasury in which he suspects there must be an Error. He will inform you [of] the Case fully & I will esteem it a particular favor if you will assist him in discovering the true State of the Matter. He has ever supported an upright Character & his feelings are greatly hurt upon this Occasion. I am with very sincere regard Your friend and Mo. Hble Sevt.
J: Brown
